DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
 Pursuant to the election without traverse on 10/21/22, nonelected claims 10-19 are withdrawn from consideration.

Specification
 The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes:  LED WITH A TWO-PART SUBPIXEL ANODE

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a divided white subpixel, does not reasonably provide enablement for other colors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. All of the embodiments and reasons given in the specification relate to the divided subpixel being the white subpixel. Those in the art practicing the invention in accordance with the disclosure of the specification would not be enabled to make a functional device with a divided subpixel of a different color.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites “the concave portion”, which lacks antecedent basis.
Claim 6 recites “the uneven pattern portion in each of the first light emission portion and the second light emission portion.” “The uneven pattern portion” lacks antecedent basis.
Claim 20 recites “the uneven pattern portion is configured to include a plurality of convex portions, and the convex portion of the uneven pattern portion disposed in the first light emission portion is configured to have a structure different from the convex portion of the uneven pattern portion disposed in the second light emission portion.” It is not clear what “the convex portion” refers to here. Does it refer to an arbitrary one of the plurality of convex portions? All of the plurality of convex portions? Something else? For present purpose the examiner will assume that it refers to any of these meanings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, US 2017/0062770, in view of Nemati, US 2018/0246363.


Claim 1: Jang discloses
a substrate (100) including a subpixel area having a non-light emission portion (corresponding to bank 112), a first light emission portion (left, FIG. 2) and a second light emission portion (right); 
a driving transistor (Tr) disposed in the non-light emission portion of the subpixel area; 
an overcoat layer (190) disposed on the substrate to overlay the driving transistor; 
anode electrode (111) on the overcoat layer connected to the driving transistor;
a self-light emitting device (113) on the anode;
and a second electrode (14) on the self-light emitting device, 
and an extraction structure (microlenses 180).
Jang does not disclose first and second anodes. However, see Nemati, which discloses electrodes with fingers, that is, multiple electrodes connected to each other (see e.g. FIG. 7). These may be “organic light-emitting diode pixels having dual anodes” ([0066]). It would have been obvious to have used pixels with such anodes in Jang to vary the intensity of the pixels in order to have an anti-aliasing effect for non-rectangular displays with curved edges ([0048]; see FIG. 3). 
In Nemati, first and second anode electrodes (two fingers) disposed to be spaced apart from each other (FIG. 7); in Jang in view of Nemati, the anode electrodes are on the overcoat layer of each of the first light emission portion (part under a first finger) and the second light emission portion (part under a second finger) and commonly connected (at the top and bottom, Nemati FIG. 7) to the driving transistor (Jang FIG. 2); wherein the first light emission portion of the subpixel area and the second light emission portion of the subpixel area have light extraction structures different from each other (in that they are in different locations, above each of the electrodes).
Claim 2: Nemati does not disclose that the first light emission portion and the second light emission portion have different sizes from each other. However, changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). 

Claim 3: the first anode electrode is configured to have a surface morphology different from the second anode electrode. See annotated FIG. 11 below, which shows how the first and second anodes can be defined to have different morphologies: the second anode having a uniform width, and the first anode not having a uniform width:

    PNG
    media_image1.png
    481
    269
    media_image1.png
    Greyscale

Claim 4: the first light emission portion (portion above first anode electrode, see annotated FIG. 11 above) of the subpixel area is configured to have a size greater than the second light emission portion (portion above second anode electrode) of the subpixel area, and the overcoat layer includes: an uneven pattern portion in the first light emission portion; and a non-pattern portion or a concave pattern portion in the second light emission portion:

    PNG
    media_image2.png
    271
    683
    media_image2.png
    Greyscale



Claim 5: the overcoat layer is configured to include the concave pattern portion in the second light emission portion (Jang FIG. 2), the uneven pattern portion is configured to include a plurality of concave portions (Jang FIG. 2), the concave pattern portion is configured to include a bottom surface and an inclined surface:

    PNG
    media_image3.png
    529
    675
    media_image3.png
    Greyscale

Jang does not disclose that a distance between the substrate and the bottom surface of the concave pattern portion is shorter than a distance between the substrate and (part of) the concave portion. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 6: the first light emission portion (portion above first anode electrode, see annotated FIG. 11 above) of the subpixel area is configured to have a size greater than the second light emission portion (portion above second anode electrode) of the subpixel area, and the overcoat layer is configured to include the uneven pattern portion in each of the first light emission portion and the second light emission portion:

    PNG
    media_image4.png
    278
    683
    media_image4.png
    Greyscale

Claim 7: the uneven pattern portion in the first light emission portion is configured to have a structure or a surface morphology different from the uneven pattern portion in the second light emission portion. The uneven pattern of the first light emission portion has a different structure than the uneven pattern of the second light emission portion because it has more oscillations. 
Claim 20: the uneven pattern portion is configured to include a plurality of convex portions (Jang FIG. 2), and the convex portion of the uneven pattern portion disposed in the first light emission portion is configured to have a structure different from the convex portion of the uneven pattern portion disposed in the second light emission portion. The convex portions of the first emission portion are of a different structure in that there are more of them. 
Claim 21: the uneven pattern portion is configured to include a plurality of convex portions (Jang FIG. 2). Jang does not disclose that the convex portion disposed in the second light emission portion is configured to have a bottom diameter greater than the convex portion disposed in the first light emission portion as much as approximately 0.5 to 1.5 times, or configured to have a height higher than the convex portion disposed in the first light emission portion as much as approximately 0.5 to 1.5 times. However, changes in relative dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).	

Claim 22: the uneven pattern portion is configured to include a plurality of concave portions, and the number of the concave portions disposed in the second light emission portion is more than or smaller than the number of the concave portions disposed in the first light emission portion:

    PNG
    media_image4.png
    278
    683
    media_image4.png
    Greyscale



Claim 8: Jang discloses a color filter in the second light emission portion of the subpixel area:

    PNG
    media_image5.png
    331
    489
    media_image5.png
    Greyscale
 

Claim 9: the color filter in the second light emission portion is a blue color filter or a red color filter ([0065]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER BRADFORD/Primary Examiner, Art Unit 2897